DETAILED ACTION
	Claims 1-20 remain pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive. Applicant merely argues the newly added limitations in the independent claims. However new art has been added to cover the newly added limitations. See rejections below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,12,13,15,16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padilla et al. U.S. Pub 2019/0272881 in view of Han et al. U.S. Pub 2011/0199825.
As per claims 1 and 12 Padilla et al. substantially teach the claimed memory system (Fig 1) comprising: a memory device (Fig 1 element 100) comprising a plurality of memory cells (Fig 1 elements 122) constituting a plurality of sub- sets (Paragraph [0016]); and a memory controller (Fig 1 element 106) configured to: manage, for each of 
Not explicitly disclosed is “manage, for each of the plurality of sub-sets, a read count indicating a number of read operations” however, in an analogous art Han et al. teach “manage, for each of the plurality of sub-sets, a read count indicating a number of read operations” (Paragraph [0062] counting a number of read cycles after an erase operation for each of the plurality of sub blocks and when the number of read cycles of one of the plurality of sub blocks reaches a threshold, selectively refreshing the one of the plurality of sub blocks).  Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used the system of Han et al. with the system of Padilla et al. in order to track the count of each 

	As per claim 2, Han et al teach memory cells, among the plurality of memory cells, connected to a same word line are included in a same sub-set (paragraphs [0258-0261] describe the wordlines as sub blocks or subsets of the memory being refreshed).

As per claim 13, Han et al. teach performing of the recovery operation comprises: determining whether the read count reaches a first reference value; and transmitting a recovery command to the memory device based on a determination that the read count reaches the first reference value (Paragraph [0062]).

As per claim 15 Han et al. teach resetting the read count after the performing of the recovery operation is completed (Fig 20 element S250).

As per claim 16, Han et al. teach confirming whether a request for the sub-set is received from a host, wherein the recovery operation is performed when the request for the sub-set is not received (Fig 18 element S120).

As per claim 19 Padilla et al. substantially teach the claimed memory controller (Figure 1 element 106) for controlling a memory device comprising a plurality of memory cells (Figure 1 elements 122) constituting a plurality of sub-sets (Paragraph [0015]), the memory controller comprising: a memory configured to store one or more instruction 
Not explicitly disclosed is “manage, for each of the plurality of sub-sets, a read count indicating a number of read operations” however, in an analogous art Han et al. teach “manage, for each of the plurality of sub-sets, a read count indicating a number of read operations” (Paragraph [0062] counting a number of read cycles after an erase operation for each of the plurality of sub blocks and when the number of read cycles of one of the plurality of sub blocks reaches a threshold, selectively refreshing the one of the plurality of sub blocks).  Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used the system of Han et al. with the system of Padilla et al. in order to track the count of each subset instead of selected subsets. One would have been motivated to use Han et al. in order to insure that the entire memory is tracked to prevent errors in the data.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padilla et al., U.S. Pub 2019/0272881 and Han et al. U.S. Pub 2011/0199825 further in view of D’Abreu et al. U.S. Pub 2013/0275651.

As per claim 3, Padilla et al. and Han et al. as combined above teach the claimed memory system of claim 1, however fail to teach the memory controller is further configured to manage a write count for a number of write operations performed by the memory device in each of the plurality of sub-sets. However in an analogous art D’Abreu et al. teach the memory controller is further configured to manage a write count for a number of write operations performed by the memory device in each of the plurality of sub-sets (Paragraph [0032]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of filing of the present application to have used the write monitoring of D’Abreu with the memory systems of Padilla et al. and Han et al, in order to prevent read disturbance in the memory device and to protect the data.

Allowable Subject Matter
Claims 4-11, 14, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Prins et al. US Pub 2016/0118132 a storage device that maintains a read disturb count for each of a plurality of distinct zones of each of the plurality of non-volatile memory blocks in a storage device, and the read disturb count for each zone of a respective memory block corresponds to read operations performed on memory portions.
	Higgins et al.  US Pub 2015/0370701 teaches a memory device that monitors a read disturb count for memory portions and each zone has its own vulnerability criterion e.g., a different read count threshold, applied on a per-sub-block basis. The amount by which a read-disturb count is incremented for a respective sub -block depends on a physical distance between the respective sub -block and the sub -block in which a disturbing memory operation is being performed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111